In re City of Baton Rouge; Screen, Pat; Rogillio, Wayne; Vidrine, Tony; Raymond, Terry; Attuso, John D.; Wheeler, Johnny; Mann, James; Lockett, Jules; Summers, Kirk; Cockrell, Richard, Jr.; Rome, Percy, Jr.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 317,898; to the Court of Appeal, First Circuit, No. CA95 0667.
Granted. Judgment of the court of appeal is reversed for reasons set forth in Judge Fogg’s dissenting opinion. Judgment of the trial court granting defendants’ motion for summary judgment is reinstated.
CALOGERO, C.J., would grant and docket.
LEMMON and JOHNSON, JJ., would deny the application.
WATSON, J., not on panel.